Name: Decision of the EEA Joint Committee No 77/98 of 31 July 1998 amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings
 Type: Decision
 Subject Matter: executive power and public service;  business organisation;  competition;  documentation
 Date Published: 1999-07-08

 Avis juridique important|21999D0708(08)Decision of the EEA Joint Committee No 77/98 of 31 July 1998 amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakings Official Journal L 172 , 08/07/1999 P. 0056 - 0056DECISION OF THE EEA JOINT COMMITTEENo 77/98of 31 July 1998amending Protocol 21 to the EEA Agreement, on the implementation of competition rules applicable to undertakingsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Commission Regulation (EC) No 447/98 of 1 March 1998 on the notifications, time limits and hearings provided for in Council Regulation (EEC) No 4064/89 on the control of concentrations between undertakings(1), replacing Commission Regulation (EC) No 3384/94 on the notifications, time limits and hearings provided for in Council Regulation (EEC) No 4064/89 on the control of concentrations between undertakings(2), is to be incorporated into the Agreement;Whereas the list contained in Article 3(1) of Protocol 21 to the Agreement reflects the general state of Community law in this field;Whereas Protocol 21 to the Agreement was amended by Decision of the EEA Joint Committee No 27/98 of 27 March 1998(3);Whereas Commission Regulation (EC) No 447/98 should be included in the list contained in Article 3(1) of Protocol 21 to the Agreement,HAS DECIDED AS FOLLOWS:Article 1In Article 3(1) of Protocol 21 to the Agreement point 2 (Commission Regulation (EC) No 3384/94) shall be replaced by the following: "2. 398 R 0447: Commission Regulation (EC) No 447/98 of 1 March 1998 on the notifications, time limits and hearings provided for in Council Regulation (EEC) No 4064/89 on the control of concentrations between undertakings (OJ L 61, 2.3.1998, p. 1)."Article 2The texts of Commission Regulation (EEC) No 447/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 31 July 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 61, 2.3.1998, p. 1.(2) OJ L 377, 31.12.1994, p. 1.(3) OJ L 310, 19.11.1998, p. 9.